Citation Nr: 0930789	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sarcoidosis, to 
include as due to exposure to toxic chemicals.

4.  Whether the Veteran's income is excessive for the 
purposes of establishing eligibility for improved pension 
benefits, including special monthly pension for aid and 
attendance benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claims.

In a December 2008 Board decision, the claims were remanded 
in order for the Veteran to be afforded a personal hearing 
before a Veterans Law Judge.  The Veteran was notified of the 
June 16, 2009 hearing date in two letters from the RO dated 
in May 2009.  The Veteran failed to appear for the hearing.  
In a statement dated in July 2009, the Veteran's 
representative requested that the Veteran's personal hearing 
be rescheduled as "[t]here may have been mitigating 
circumstances beyond his control that prevented his 
appearance during his scheduled hearing."  

The Board preliminarily notes that the Motion to Reschedule 
is not timely as it was submitted on July 8, 2009, more than 
the fifteen days prescribed in 38 C.F.R. 
§ 20.704(d).  Further, neither the Veteran nor his 
representative has asserted good cause why the hearing should 
be rescheduled.  See 38 C.F.R. § 20.704(d) (2008).  
Accordingly, the Motion is denied.  






FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion 
that the Veteran's currently diagnosed back disability is not 
the result of a disease or injury in military service.

2.  A preponderance of the evidence supports a conclusion 
that the Veteran's currently diagnosed hypertension is not 
the result of a disease or injury in military service.

3.  A preponderance of the evidence supports a conclusion 
that the Veteran's currently diagnosed sarcoidosis is not the 
result of a disease or injury in military service, to include 
as due to exposure to toxic chemicals.

4.  The Veteran's countable income exceeds the applicable 
maximum annual pension rates (MAPRs) for the time period in 
question.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
the Veteran's military service.  38 U.S.C.A. §§ 1101, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Hypertension was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1101, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  Sarcoidosis was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1101, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

4.  The Veteran's countable income is excessive for receipt 
of improved pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a 
back disability, hypertension, and sarcoidosis.  He also 
claims entitlement to an improved (non service-connected 
pension), to include a special monthly pension for aid and 
attendance.

The Board will discuss certain preliminary matters.  The 
issues on appeal will then be analyzed and a decision 
rendered.

Stegall concerns

In December 2008, the Board remanded the case in order for 
the Veteran to be scheduled for a personal hearing before a 
Veterans Law Judge.  As described in the Introduction, the 
Veteran was scheduled for a personal hearing before a 
Veterans Law Judge on June 16, 2009.  However, he failed to 
appear.  As explained above, the Veteran's Motion to 
Reschedule Hearing has been denied.  

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated May 
2004.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

The May 2004 VCAA letter also detailed the evidentiary 
requirements necessary to establish eligibility for improved 
(non service-connected) pension purposes.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the May 2004 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as medical 
records, employment records, or records from other Federal 
agencies.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claims.

The May 2004 VCAA letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The May 2004 VCAA letter specifically requested:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with notice of the Dingess/Hartman 
decision in an August 2006 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the August 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Despite not being afforded a subsequent adjudication 
following the issuance of the Dingess/Hartman letter, the 
Veteran has not been prejudiced because elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of the service connection claims.  The 
Veteran's claims were denied based on elements (2), in-
service disease or injury, and (3), medical nexus.  As 
explained above, the Veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to those 
crucial elements.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
Veteran's statements, service treatment records, and private 
treatment records.  

The Board recognizes that the Veteran was not afforded VA 
examinations as to his claimed disabilities, including back 
disability, hypertension, and sarcoidosis.  The Board is 
aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), which held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease, manifested in accordance with presumptive service 
connection regulations, occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

However, medical examinations as to the Veteran's service 
connection claims are unnecessary in this case, because there 
is no objective and competent evidence of any in-service 
disease or injury.  Under such circumstances, an examination 
is not required as to these claimed disabilities.  

The facts of this case are distinguished from the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in the 
present case there is no probative evidence of in-service 
disease or injury as to the claimed disabilities.

Thus, for the reasons expressed above, the Board finds that 
the development of these issues has been consistent with the 
provisions of the VCAA.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative and, as indicated above, he 
failed to appear for a personal hearing with a Veterans Law 
Judge.
Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

As these two service connection claims involve the 
application of identical law to similar facts, for the sake 
of economy the Board will address them together.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis and 
hypertension, when such are manifested to a compensable 
degree within the initial post-service year.  See 38 U.S.C.A. 
§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

The Veteran asserts entitlement to service connection for a 
back disability and hypertension, which he contends are a 
result of his military service.  See Veteran's notice of 
disagreement (NOD); September 2004.

In order for service connection to be granted, three elements 
must be present:  (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus 
between the first two elements.  See Hickson, supra.

With respect to Hickson element (1) as it pertains to the 
back disability claim, a January 1998 private treatment 
record documented a diagnosis of degenerative 
spondylolisthesis of the L4-L5 vertebra.  See Mercy Health 
Center radiology report; January 1998.

Concerning the hypertension claim, private treatment records 
document a continuing diagnosis of hypertension.  See, e.g., 
Mercy Health Center records; March 2001.  

Accordingly, Hickson element (1), current disability, is 
satisfied with respect to both claims.

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

With respect to in-service disease, there is no medical 
evidence that the Veteran was diagnosed with a back 
disability or hypertension in service.  Of record is the 
Veteran's June 1963 separation examination, which does not 
document any musculoskeletal or blood pressure abnormalities.  
Moreover, on the report of medical history for that 
examination, the Veteran reported "I consider my health to 
be good" and checked the boxes for "no" when asked if he 
had "high or low blood pressure," "bone, joint, or other 
deformity," or "arthritis/rheumatism."  

Accordingly, evidence of in-service disease is not 
established for back disability or hypertension.

Moreover, the record does not reflect medical evidence of any 
degenerative back disability or hypertension diagnoses during 
the one-year presumptive period after separation from 
service.  See 38 C.F.R. § 3.307, 3.309(a) (2008).  Indeed, 
the earliest diagnosed back disability of record is contained 
in the January 1998 radiological report, which documented 
mild degenerative spondylolisthesis of the L4-L5 vertebrae.  
See Mercy Health Center x-ray report; January 1998.  
Crucially, the degenerative back disability diagnosis was 
documented decades after the Veteran's August 1963 discharge 
from military service.  With respect to the hypertension 
claim, the earliest documented hypertension diagnosis is 
indicated in a private treatment record dated May 1989, which 
was over twenty-five years after the Veteran's discharge from 
military service.  See Mercy Health Center treatment record; 
May 1989.  

With respect to injury, the Board preliminarily notes that 
the record does not indicate that the Veteran participated in 
combat with the enemy, nor does he so contend.  As such, the 
combat presumption of 38 U.S.C.A. § 1154(b) (West 2002) is 
not for application.  

The record is pertinently absent any indication that the 
Veteran incurred an injury during his military service 
pertaining to his hypertension claim, nor has the Veteran so 
contended.  

As to the back disability claim, the Veteran contends that he 
fell from a shipping dock while on duty, thereby sustaining a 
back injury.  See VA Form 9; August 2005.  The Veteran has 
provided no approximate date or other specific information 
regarding this alleged injury.  Crucially, his service 
treatment records are pertinently negative with respect to 
any such injury.  No in-service back injury was noted at any 
time.  As indicated above, the Veteran's June 1963 service 
separation examination was absent any report of any 
musculoskeletal injury.

It appears that the Veteran did not assert an in-service back 
injury as being the cause of his back disability until the 
September 2004 NOD, over four decades after his military 
service.  The Board finds the lack of any objective medical 
evidence of an in-service back injury to be more persuasive 
than the Veteran's recent statements, provided many years 
after the injury supposedly occurred.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
The Veteran's recent unsupported and self-serving statements 
concerning an alleged in-service back injury are at odds with 
the remainder of the record and are lacking credibility.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against these claims 
as to the matter of the incurrence of in-service disease or 
injury.  Hickson element (2) is not satisfied, and the 
Veteran's claims fail on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

With respect to Hickson element (3), in the absence of an in-
service disease or injury, it follows that a medical nexus is 
necessarily lacking as to both claims.  Indeed, the evidence 
of record does not include any medical statements attempting 
to link the Veteran's currently diagnosed back disability or 
hypertension to his military service.

To the extent that the Veteran or his representative is 
contending that the currently diagnosed back disability or 
hypertension are related to the Veteran's military service, 
neither is competent to comment on medical matters such as 
etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-495 (1992); 
see also 38 C.F.R. 
§ 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of his own 
claims are not competent medical evidence and do not serve to 
establish medical nexus.  

The heart of the Veteran's back disability and hypertension 
claims appears to be his contentions that he has suffered 
from said disabilities nearly continually since service.  The 
Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Although the Veteran is competent to testify 
as to his symptoms, supporting medical evidence of a back 
disability and hypertension is required to sustain service 
connection claims based upon continuity of symptomatology.  
See Voerth v. West, 13 Vet. App. 117, 120-121 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  

The Board has considered the Veteran's assertions that he 
suffered from an on-going back disability and hypertension 
after his military discharge.  Crucially, as indicated above, 
the competent medical evidence of record does not demonstrate 
that he suffered from a diagnosed back disability until 
January 1998, although the Board does note that the Veteran's 
complaints of back pain were noted in treatment records as 
early as October 1994.  See Mercy Health Center record; 
October 1994.  Regardless, even if the Board were to consider 
October 1994 as the dated of onset, this date is over thirty 
years after the Veteran's discharge from military service.  
Additionally, the earliest hypertension diagnosis indicated 
in the record was in May 1989, over twenty-five years after 
the Veteran's June 1963 discharge from service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that 
it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming the 
Board, where it found that the veteran failed to account for 
the lengthy time period after service for which there was no 
clinical documentation of the claimed condition].  Supporting 
medical evidence is therefore lacking.  Continuity of 
symptomatology after service is not demonstrated.  Further, 
given the foregoing evidence and in consideration of the 
Veteran's statements, the Board does not find the Veteran to 
be credible with respect his history of suffering from a back 
disability and hypertension since service or shortly 
thereafter.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claims also fail on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for a back disability and hypertension.  The 
benefits sought on appeal are accordingly denied.

3.  Entitlement to service connection for sarcoidosis, to 
include as due to exposure to toxic chemicals.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be repeated 
here.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sarcoidosis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).




Analysis

The Veteran seeks entitlement to service connection for 
sarcoidosis, which he contends is due to exposure to toxic 
chemicals while in the military.  See Veteran's claim; May 
2004.

As previously noted, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus between the first two elements.  See 
Hickson, supra.

With respect to Hickson element (1), current disability, it 
is undisputed that the Veteran is currently diagnosed with 
sarcoidosis.  See, e.g., Mercy Health Center treatment 
record; February 1999.  Accordingly, Hickson element (1) is 
satisfied.

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.

Concerning disease, there is no medical or other evidence of 
sarcoidosis in service or within the one year presumptive 
period after service found in 38 C.F.R. 
§ 3.309(a).  The Veteran's service treatment records are 
entirely silent as to any complaint, treatment, or diagnosis 
of sarcoidosis.  In particular, the separation examination 
dated June 1963 is pertinently absent any notation related to 
sarcoidosis.  Further, as indicated above, the Veteran 
explicitly stated, "I consider my health to be good," in 
the separation examination report.  Moreover, competent 
medical evidence of record indicates that the Veteran was 
initially diagnosed with sarcoidosis in May 1987.  See Mercy 
Health Center treatment records; May 1987 and June 1989.  
This is clearly outside the one year presumptive period.  See 
38 C.F.R. §§ 3.307, 3.309(a) (2008).  

To the extent that the Veteran himself believes that he 
suffered from the symptoms of sarcoidosis in service or that 
the disease manifested within the requisite post-service 
period, it is now well established that lay persons without 
medical training, such as the Veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset, 
or cause of a disability.  See Espiritu, supra; see also 
38 C.F.R. § 3.159 (a)(1) (2008).

Accordingly, Hickson element (2) is not satisfied as to 
disease.

With respect to in-service injury, the Veteran contends he 
was exposed to toxic chemicals, including jet fuel, while he 
was on active duty.  Notably, the Veteran has not specified 
any specific chemical to which he believes he was exposed. 
For example, in his September 2004 NOD, the Veteran indicated 
that he "work[ed] around several different type[s] of fuel . 
. . and different type[s] of chemical[s]."  See Veteran's 
NOD; September 2004.  

It is the task of the Board, under 38 U.S.C.A. § 7104(d), to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Critically, a review of the record reveals no evidence to 
substantiate the Veteran's recent statements of exposure to 
jet fuel and/or other toxic chemicals.  The Veteran's DD-214 
indicates his Military Occupational Specialty was an order 
supply specialist.  However, there is not a scintilla of 
objective evidence which suggests that the Veteran was ever 
exposed to toxic chemicals, including jet fuel, in service 
and the Veteran has pointed to none.  The Board finds the 
Veteran's recent statements as to purported chemical exposure 
in service to be unpersuasive.  

To the extent that the Veteran intends to assert that he was 
exposed to herbicides, a veteran who served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed to an herbicide agent.  See 38 C.F.R. § 3.307 
(a)(6)(iii) (2008).  Agent Orange exposure is presumed only 
for veterans who actually served in the Republic of Vietnam.  
The Veteran did not serve in the Republic of Vietnam during 
his period of active duty, nor does he so contend.  Thus, 
exposure to herbicides cannot be presumed.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he 
has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

For the reasons stated above, the Board finds that element 
(2) is not satisfied, and the claim fails on that basis 
alone.

For the sake of completeness, the Board will discuss the 
remaining Hickson element.  See Luallen, supra.

In the absence of an in-service incurrence or aggravation of 
a disease or injury, it follows that Hickson element (3), 
medical nexus, is necessarily lacking also.  Indeed, there is 
no competent medical evidence which associates the Veteran's 
sarcoidosis with his military service or any incident 
thereof.

To the extent that the Veteran or his representative contends 
that a medical relationship exists between his currently 
diagnosed sarcoidosis and his military service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) (2008).  
Any such statements offered in support of the Veteran's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).

The Veteran appears to be contending that he has suffered 
from sarcoidosis continually since service.  The Board is 
aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  
As was indicated above, the competent medical evidence 
demonstrates that the Veteran was diagnosed with sarcoidosis 
in May 1987, over twenty-five years after his release from 
military service.  See Maxson, supra; see also Mense, supra.  
Continuity of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim also fails on this basis.

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
sarcoidosis.  Therefore, contrary to the assertions of the 
Veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.

4.  Whether the Veteran's income is excessive for purposes of 
eligibility for improved pension benefits, including special 
monthly pension for aid and attendance.

Relevant law and regulations

Improved pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (non service-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  See also 38 U.S.C.A. § 1521(a), (b) (West 2002); 38 
C.F.R. § 3.3(a) (2008).


In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2008).  Social 
Security Administration income is not specifically excluded 
under 38 C.F.R. § 3.272.  Such income is therefore included 
as countable income.  Medical expenses in excess of five 
percent of the maximum annual pension rate, which have been 
paid, may be excluded from an individual's income for the 
same 12-month annualization period to the extent they were 
paid.  See 38 C.F.R. § 3.272(g)(1)(iii) (2008).

Effective December 1, 2003, the MAPR for a veteran with one 
dependent and entitled to aid and attendance was $19,570.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  
Effective December 1, 2004, the MAPR was $20,099.  Effective 
December 1, 2005, the MAPR was $20,924.   Effective December 
1, 2006, the MAPR was $21,615.  Effective December 1, 2007, 
the MAPR was $22,113.  Effective December 1, 2008, the MAPR 
was $23,396.  Id.

Analysis

The Veteran filed a claim for improved pension benefits, 
including special monthly pension for aid and attendance, in 
May 2004.  In a letter dated August 2004, the RO denied the 
Veteran's claim because his countable income exceeded the 
maximum annual pension rate (MAPR).  The Veteran disagreed 
with that decision and filed a timely appeal.  

The question before the Board is whether the Veteran's annual 
countable income exceeds the applicable statutory limits from 
May 2004 to present.  See 38 U.S.C.A. § 1521(a), (b) (West 
2002); 38 C.F.R. § 3.3(a) (2008).  

Initially, the Board notes that the Veteran resided (and 
continues to reside) with his spouse.  The Veteran also 
indicated that he is entitled to receive a special monthly 
pension for aid and attendance.  The record shows that the 
Veteran has adult children, whom the Veteran has not claimed 
as dependents.  See the Veteran's claim dated May 2004.

The combined annual income as calculated by the RO, based 
upon the Veteran's representations in the May 2004 claim, was 
approximately $91,447.00.  This figure was derived by the RO 
from the Veteran's reported annual Civil Service retirement 
income of $46,800.00 combined with his reported $56,000 per 
year in wages, minus his reported annual insurance premium of 
$12,000.  The Veteran did not submit any evidence regarding 
medical expenses or any other expenses, aside from the 
insurance premium, which should be deducted from his reported 
income.  Accordingly, the Veteran's total annual income, 
minus expenses, was $91,447.00.

As noted above, the MAPR for the period of time in question 
ranges from $19,570 to $20,099.  Regardless of which figure 
is used, the Veteran reported income far in excess of the 
MAPR for the calendar year 2004.  
In September 2004, the Veteran submitted an Office of 
Personnel Management (OPM) Notice of Annuity Adjustment dated 
February 2, 2004, which showed that his annuity payment was 
$3,845.54 monthly or $46,146.24 annually.  Assuming this is 
the Veteran's only annual income and deducting the $12,000 
annual insurance premium minus the $647 medical deduction 
effective December 1, 2003, the Veteran's total annual income 
totals $34,793.24.  This recalculated annual income still 
exceeds the legislated MAPRs [$19,570 to $20,099] for the 
time period in question.  

In sum, the Veteran's claim for improved pension benefits, 
including special monthly pension for aid and attendance, 
must be denied due to his excessive yearly income.  The law 
is dispositive in this case, the claim must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, the benefit 
sought on appeal is denied.





ORDER


Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sarcoidosis, to include 
as due to exposure to toxic chemicals, is denied.

Entitlement to improved pension benefits, including special 
monthly pension for aid and attendance, is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


